Execution Copy

AMENDMENT NO. 1 TO THE
CREDIT AGREEMENT

Dated as of December 12, 2005

             AMENDMENT NO. 1 TO THE CREDIT AGREEMENT

among Chemtura Corporation, a Delaware corporation (the "Company"), the banks,
financial institutions and other institutional lenders parties to the Credit
Agreement referred to below (collectively, the "Lenders") and Citibank, N.A., as
agent (the "Agent") for the Lenders.



             PRELIMINARY STATEMENTS:

             (1)     The Company, the Lenders and the Agent have entered into a
Credit Agreement dated as of July 1, 2005 (the "Credit Agreement"). Capitalized
terms not otherwise defined in this Amendment have the same meanings as
specified in the Credit Agreement.

             (2)     The Company and the Lenders have agreed to amend the Credit
Agreement as hereinafter set forth.

             (3)     The Lenders are, on the terms and conditions stated below,
willing to grant the request of the Company and the Company and the Required
Lenders have agreed to amend the Credit Agreement as hereinafter set forth.

             SECTION 1.    Amendment to Credit Agreement.  The Credit Agreement
is, effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 4, hereby amended and restated in its
entirety to read as set forth as Exhibit A hereto.

             SECTION 2.    Waiver.  Solely with respect to each Subsidiary of
the Company that on or prior to December 31, 2005 (i) becomes a Designated
Subsidiary and (ii) receives an initial Advance, the Agent and the Lenders
hereby waive, solely for the period commencing on the date first above written
through January 15, 2006 the requirements of Section 3.02(f) of the Credit
Agreement.

             SECTION 3.    Lender Representation.  By execution below, each
Lender (a) represents and warrants on the date hereof that it is a Professional
Market Party and (b) expressly (i) acknowledges that it is a requirement
pursuant to the Dutch Act on the Supervision of Credit Institutions 1992 (Wet
toezicht kredietwezen 1992) that the Borrowers that are organized under the laws
of the Netherlands may only borrow monies from an entity that qualifies as a
Professional Market Party or within a closed circle (besloten kring), (ii)
declares that it is fully aware of the consequences of the incorporation
Professional Market Party status set out in this Section 3 under clause (a)
above, and (iii) acknowledges that each of the Borrowers may rely on the
representation concerning its Professional Market Party status set out in this
Section 3 under clause (a) above.

             SECTION 4    Conditions of Effectiveness.  Section 1 of this
Amendment shall become effective as of the date first above written when, and
only when, the Agent shall have received counterparts of this Amendment executed
by the Company, each Guarantor, the Required Lenders and each Canadian Lender
(as defined in Exhibit A hereto) or, as to any of the Lenders, advice
satisfactory to the Agent that such Lender has executed this Amendment. This
Amendment is subject to the provisions of Section 9.01 of the Credit Agreement.

             SECTION 5    Representations and Warranties of the Company.  The
Company represents and warrants as follows:

     (a)     Each Loan Party and each of its Subsidiaries (i) is a corporation,
limited liability company, limited partnership, unlimited liability company or
other legal entity duly organized, validly existing and in good standing (or its
equivalent) under the laws of the jurisdiction of its incorporation or
formation, except where the failure to be so duly organized, validly existing or
in good standing in the case of a Subsidiary organized outside of the United
States has not had, or could not reasonably be expected to have, a Material
Adverse Effect, (ii) is duly qualified and in good standing as a foreign
corporation or company in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed except where the failure to so qualify or be licensed would not be
reasonably likely to have a Material Adverse Effect (iii) has all requisite
corporate, limited liability company, partnership, unlimited liability company
or other organizational (as applicable) power and authority and (iv) has all
applicable governmental authorizations to own or lease and operate its
properties and to carry on its business.

     (b)     The execution, delivery and performance by the Company of this
Amendment and the Credit Agreement, as amended hereby, are within the Company's
corporate powers, have been duly authorized by all necessary corporate action,
and do not (i) contravene the Company's charter or bylaws, (ii) violate any law,
rule, regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award applicable to the Company, (iii) conflict with or
result in the breach of, or constitute a default or require any payment to be
made under, any contract, loan agreement, indenture, mortgage, deed of trust,
lease or other instrument binding on or affecting the Company, any of its
Subsidiaries or any of their properties or (iv) except for the Liens created
under the Loan Documents, result in or require the creation or imposition of any
Lien upon or with respect to any of the properties of the Company or any of its
Subsidiaries. Neither the Company nor any of its Subsidiaries is in violation of
any such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which would be reasonably likely to have a Material Adverse Effect.

     (c)     No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the Company
of this Amendment and the Credit Agreement, as amended hereby, except for those
authorizations, approvals, actions, notices and filings which have been duly
obtained, taken, given, waived or made and are in full force and effect.

     (d)     This Amendment has been duly executed and delivered by the Company.
This Amendment and the Credit Agreement, as amended hereby, are the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with their terms, except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors rights generally and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

     (e)     There is no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries, including any Environmental
Action, pending or threatened before any court, governmental agency or
arbitrator that (i) would be reasonably likely to have a Material Adverse Effect
(other than the Disclosed Litigation) or (ii) purports to affect the legality,
validity or enforceability of this Amendment or the Credit Agreement, as amended
hereby, and there has been no material adverse change in the status, or
financial effect on any Loan Party or any of its Subsidiaries, of the Disclosed
Litigation.

     (f)     No Default has occurred and is continuing.

             SECTION 6.  Reference to and Effect on the Credit Agreement and the
Notes.  On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to "this Agreement", "hereunder", "hereof" or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to "the Credit Agreement", "thereunder",
"thereof" or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.

             (b)     The Credit Agreement and the Notes and each of the other
Loan Documents, as specifically amended by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.

             (c)     The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Agent under the Credit Agreement or
any other Loan Document, nor constitute a waiver of any provision of the Credit
Agreement or any other Loan Document.

             SECTION 7.  Costs and Expenses.  The Company agrees to pay on
demand all costs and expenses of the Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Agent) in accordance with the terms of Section 9.04 of the Credit Agreement.

             SECTION 8.  Execution in Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

             SECTION 9.  Governing Law.  This Amendment shall be governed by,
and construed in accordance with, the laws of the State of New York.

           IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

                       CHEMTURA CORPORATION

                       By:_______________________
                       Name:
                       Title:

                       A & M CLEANING PRODUCTS, LLC
                       AQUA CLEAR INDUSTRIES, LLC
                       ASCK, INC.
                       ASEPSIS, INC.
                       BIOLAB SERVICES, INC.
                       BIOLAB TEXTILE ADDITIVES, LLC
                       BIO-LAB, INC.
                       CNK CHEMICAL REALTY CORPORATION
                       CROMPTON COLORS INCORPORATED
                       CROMPTON HOLDING CORPORATION
                       CROMPTON MANUFACTURING COMPANY, INC.
                       CROMPTON MONOCHEM, INC.
                       GLK SERVICES, INC.
                       GREAT LAKES CHEMICAL CORPORATION
                       GREAT LAKES CHEMICAL GLOBAL, INC.
                       GT SEED TREATMENT, INC.
                       HOMECARE LABS, INC.
                       ISCI, INC.
                       KEM MANUFACTURING CORPORATION
                       MONOCHEM, INC.
                       NAUGATUCK TREATMENT COMPANY
                       PABU SERVICES, INC.
                       PCBU SERVICES, INC.
                       RECREATIONAL WATER PRODUCTS, INC.
                       UNIROYAL CHEMICAL COMPANY LIMITED (DELAWARE)
                       UNIROYAL CHEMICAL COMPANY, INC.
                       WEBER CITY ROAD LLC
                       WRL OF INDIANA, INC.

                       By:/s/Eric Wisnefsky
                       Name:  Eric Wisnefsky
                       Title:   Treasurer

 

                                              

 

 

                       ENENCO INCORPORATED

                       By:  /s/Barry J. Shainman
                       Name:  Barry J. Shainman
                       Title:   Secretary

 

Please initial here if your signature indicates your approval of this Amendment.

Please initial here if your signature indicates your compliance with the
representation in Section 3 hereof.

Accepted and agreed:


CITIBANK, N.A.,
as Agent and as a Lender


By:______________________
Name:
Title:

 

 

 


______

 

 

 


_____

CITIBANK, N.A., CANADIAN BRANCH
as a Canadian Lender


By:______________________
Name:
Title:

 




N/A

 




N/A

BANK OF AMERICA, N.A.,
as a Lender

By:______________________
Name:
Title:

 

 

______

 



______

BANK OF AMERICA, N.A.,
Canada Branch,
as a Canadian Lender

By: _____________________
Name:
Title:

 



N/A

 



N/A

ABN AMRO BANK N.V., as a Lender

By: _____________________
Name:
Title:

By: _____________________
Name:
Title:

 

______ 






_____

 

______ 




______

ABN AMRO BANK N.V., CANADA BRANCH, as Canadian Lender

By:_____________________
Name:
Title:

By:_____________________
Name:
Title:

 

 

N/A


N/A

 

 

N/A


N/A

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender

By:_____________________
Name:
Title:

By:_____________________
Name:
Title:

 


_____



______

 


______



______

CREDIT SUISSE, TORONTO BRANCH, as a Canadian Lender

By:_____________________
Name:
Title:

By:_____________________
Name:
Title:

 


N/A



N/A

 


N/A



N/A

MORGAN STANLEY BANK, as a Lender

By:_____________________
Name:
Title:




______




______

THE ROYAL BANK OF SCOTLAND PLC, as a Lender

By:____________________
Name:
Title:

 


______

 


______

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender

By:______________________
Name:
Title:

 


______

 


______

CALYON NEW YORK BRANCH, as a Lender

By:______________________
Name:
Title:

 


______

 


______

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

By:_____________________
Name:
Title:

By:_____________________
Name:
Title:

 


______



______

 


______



______

ING CAPITAL LLC, as a Lender

By:_____________________
Name:
Title:



______



______

SUMITOMO MITSUI BANKING CORP., NEW YORK, as a Lender

By:_____________________
Name:
Title:

 


______

 


______

BANCA INTESA S.P.A. NEW YORK BRANCH, as a Lender

By:_____________________
Name:
Title:

By:_____________________
Name:
Title:

 


______

 


_____

BANCA NAZIONALE DEL LAVOR SPA, NEW YORK BRANCH, as a Lender

By:_____________________
Name:
Title:

 

 

______

 

 

______

THE BANK OF TOKYO-MITSUBISHI TRUST COMPANY, as a Lender

By:_____________________
Name:
Title:

 

 

______

 

 

______

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as a Lender

By:_____________________
Name:
Title:

By:_____________________
Name:
Title:

 



______



______

 



______



______

 

 